Citation Nr: 0335883	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for sebaceous cyst, 
right neck, postoperative excision.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's sebaceous cyst, right neck, postoperative 
excision, is not productive of any current residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for sebaceous cyst, 
right neck, postoperative excision, have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.118, Diagnostic Code 
7819 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of an 
April 2001 letter from the RO, the June 2001 rating decision, 
the November 2002 Statement of the Case, and the January 2003 
Supplemental Statement of the Case.  

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered VA 
treatment records and afforded the veteran a VA examination.  
The veteran had his claim reviewed by a Decision Review 
Officer.  He did not request a personal hearing.  
Accordingly, the Board finds that the RO has fulfilled its 
duty to assist the veteran and that no further action is 
necessary to comply with the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The record shows that the RO granted service connection for 
sebaceous cyst, right neck, postoperative excision, in a June 
1976 rating decision and assigned a noncompensable evaluation 
effective from March 1976.  Subsequent rating decisions and a 
December 1998 Board decision have confirmed and continued 
this noncompensable evaluation.

In relation to the current appeal, VA treatment records show 
that the veteran developed a sebaceous cyst on the back and 
scalp lesions in October 2000.  He underwent surgical 
excisions in March 2001.  At a follow-up in April 2001, the 
lesions and cyst were noted to be well healed with no 
erythema or exudate.  In March 2002, the veteran requested 
removal of a wart from the left side of his neck.  It had no 
ulceration, tenderness, or redness.  The VA clinical records 
associated with the claims file dated April 2000 through June 
2003 contain no complaints or findings related to the 
service-connected cyst excision.

At a VA examination performed in April 2001, the veteran 
reported that he had a sebaceous cyst excised from the left 
side of his neck in service.  He had excision of a cyst from 
his back the previous month.  He had no current symptoms and 
no other skin symptoms.  Physical examination noted the scar 
on the low back from the recent excision.  The examiner 
observed no scar on the neck and no other cysts.  The 
examiner diagnosed no skin disorder.

The veteran's postoperative cyst has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2003).  During the pendency of 
this appeal, the criteria for rating skin disorders have been 
changed.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  
Under the former criteria, unless otherwise provided, 
Diagnostic Codes 7807 through 7819 were to be rated as for 
eczema under Diagnostic Code 7806, dependent upon location, 
extent, and repugnant or otherwise disabling character or 
manifestations.  Pursuant to Diagnostic Code 7806, a 10 
percent rating was warranted for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was warranted for eczema 
with exudation or itching which was constant, extensive 
lesions, or marked disfigurement.

Under the revised criteria, Diagnostic Code 7819 directs that 
benign skin neoplasms should be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  The revised criteria of Diagnostic Code 7800 
identify the eight characteristics of disfigurement as 
follows: (1) scar 5 or more inches (13 or more cm.) in 
length, (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part, (3) surface contour of scar elevated or 
depressed on palpation, (4) scar adherent to underlying 
tissue, (5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.), (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under the revised criteria, disfigurement of the head, face, 
or neck with one characteristic of disfigurement is assigned 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features or; with two or three characterisitics of 
disfigurement.  See Diagnostic Code 7800.  In the 
alternative, a 10 percent evaluation may be assigned for a 
superficial unstable scar or a superficial painful scar.  See 
Diagnostic Codes 7803, 7804 (2003).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
the assignment of a compensable rating for sebaceous cyst, 
right neck, postoperative excision.  The VA clinical records 
and the VA examination were completely devoid of complaints 
or findings regarding the postoperative cyst excision.  The 
VA examiner observed no scar on the neck and no skin 
disorder.  Consequently, as the record contains no evidence 
of disfigurement, impairment of function, or symptoms related 
to the scar, there is no basis for an increased evaluation 
under the former or the revised rating criteria.  The appeal 
is denied.


ORDER

A compensable evaluation for sebaceous cyst, right neck, 
postoperative excision, is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



